Title: Notes for Draft of Annual Message, 12 November 1801 [document added in digital edition]
From: Jefferson, Thomas
To: 


      
        before 12 Nov. 1801
      
      In complying with my constnl duty of ‘giving to Congress information of the state of the Union,’ it is matter of great consoln that I have to state no agressions from abroad, no insurrections at home, no extraordinary afflictions by sickness, nor general sufferings from want, no interruptions of the course of civil justice nor new encroachments on the rights of conscience under colour of law. to  him therefore who is the only sovereign of conscience, the giver of good and protector from those evils which are beyond the controul of our individual powers, we are bound, each in the way we believe most acceptable to him, to render homage & thanks
      
      the laws permitting a free course to the pursuits of ingenuity & industry, the prosperity of individuals results & constitutes the prosperity of the whole. there is little therefore to recommend to the national legislature but to let things go on in
      
    